           Case 2:14-cr-20030-KHV Document 127 Filed 01/06/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                     CRIMINAL ACTION
v.                                          )
                                            )                     No. 14-20030-03-KHV
ALLEN J. WILLIAMS,                          )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On December 1, 2015, the Court sentenced defendant to 155 months in prison. This

matter is before the Court on a letter (Doc. #125) from defendant’s mother, Yolanda Williams,

which the Clerk docketed as a motion to reduce defendant’s sentence. A third party lacks standing

to intervene in a criminal case and bring a motion to reduce a defendant’s sentence. Judicial rules

of procedure only permit defendant appearing pro se or his counsel to file such a motion. See D.

Kan. Rule 83.5.1(c) (only attorneys who are members of bar of court or admitted pro hac vice may

appear or practice in court except individual may appear personally on his own behalf); D. Kan.

Rule 5.1 (original of every document filed must bear signature of at least one attorney of record or

for pro se documents, signature of party). Accordingly, the Court dismisses the motion.1

       IT IS THEREFORE ORDERED that the letter (Doc. #125) received December 18, 2020



       1
              Even if the Court considered the merits of the motion, it would decline relief.
Defendant’s mother essentially asks the Court to reconsider his sentence. A federal district court
may modify a defendant’s sentence only where Congress has expressly authorized it to do so. See
18 U.S.C. § 3582(b)–(c); United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996). The
Court recently declined to grant defendant compassionate release under 18 U.S.C.
§ 3582(b)(1)(A)(i), see Memorandum And Order (Doc. #126) filed December 21, 2020, and it
does not appear that any other statute authorizes the Court to modify defendant’s sentence at this
stage.
       Case 2:14-cr-20030-KHV Document 127 Filed 01/06/21 Page 2 of 2




from Yolanda Williams, which the Clerk docketed as a motion to reduce sentence, is

DISMISSED.

      The Clerk is directed to mail a copy of this order to Ms. Williams.

      Dated this 6th day of January, 2021 at Kansas City, Kansas.

                                                         s/ Kathryn H. Vratil
                                                         KATHRYN H. VRATIL
                                                         United States District Judge




                                             -2-
